Citation Nr: 0211820	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected status post surgery of a left patella 
tendon tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1983 to 
January 1990.  He also had subsequent service in the United 
States Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for status post surgery of a left patella 
tendon tear and assigned a 20 percent rating to this 
disability, effective from June 7, 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the issue on 
appeal as set forth on the preceding page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected status post surgery of a left 
patella tendon tear is manifested by subjective complaints of 
severe subluxation and lateral instability, weakness, 
limitation of motion, and pain in the left knee and objective 
examination findings of a moderate amount of crepitus, edema, 
mild effusion and an 18 inch linear skin-colored scar that is 
well-healed and nontender with range of motion from zero 
degrees to 100 degrees. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected status post surgery of a left patella 
tendon tear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001)); 38 C.F.R. §§ 3.321, 4.71a 
(Diagnostic Codes 5257, 5260-5261), and 4.118 (Diagnostic 
Codes 7803-7805) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the March 1999 
statement of the case and the subsequent June 1999, January 
2000, and May 2001 supplemental statements of the case 
informed the veteran of the evidence needed to substantiate 
his claim for an increased disability rating for his 
service-connected status post surgery of a left patella 
tendon tear.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured all 
available service, and post-service, medical records 
adequately identified by the veteran.  In September 2000, the 
veteran specifically stated that he had no additional 
evidence to submit in support of his appeal.  He requested 
that the RO send his claims folder to the Board.  

In addition, the RO has accorded the veteran two pertinent VA 
examinations during the current appeal.  In this regard, the 
Board acknowledges that, in a May 2002 statement, the 
veteran's representative asserted that the most recent VA 
joints examination, which was accorded to the veteran in 
March 2001, was inadequate due to the fact that the examiner 
did not have access to the veteran's claims folder and, as 
such, did not have any opportunity to review his pertinent 
medical records.  Review of the claims folder indicates that, 
in March 2001, the veteran underwent a VA foot examination 
and that the report of this evaluation includes a specific 
notation from the examiner that his claims file was not 
available for review at that time.  The VA joints examination 
was conducted on the same day in March 2001 by the same 
examiner.  In the report of the VA joints examination, the 
examiner did not specifically state that the veteran's claims 
folder was not available for review.  

Importantly, even if the examiner who conducted the March 
2001 VA joints examination did not have access to the 
veteran's claims folder, the Board finds that this evaluation 
adequately portrayed the extent of his service-connected left 
knee disability.  According to the report of the March 2001 
VA joints examination, the veteran gave an accurate account 
of the history of his left knee injury and subsequent 
symptoms and treatment.  In addition, he did not report 
having any ongoing VA treatment for his service-connected 
left knee disability.  Furthermore, review of the claims 
folder indicates that the last record of medical treatment 
that the veteran received for the injury that he sustained to 
his left knee joint was dated in October 1999 (during reserve 
duty), almost one-and-a-half years before the March 2001 VA 
joints examination.  Consequently, the Board concludes that 
no pertinent treatment records are included in the claims 
folder or are available to procure and to associate with the 
file.  The examiner who conducted the VA joints examination 
in March 2001 was able to provide a complete and thorough 
medical description of the current extent of the veteran's 
service-connected left knee disability even though she did 
not have access to his claims folder at the time of the 
evaluation.  As such, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to reserve duty medical records, in May 1996, the 
veteran sought treatment for complaints of progressively 
worsening left knee pain after a fall in a basketball game.  
A physical examination of this joint demonstrated slight 
edema on both sides; full range of motion; no swelling, 
effusion, discoloration, or crepitus; and negative McMurray's 
and Drawer's tests.  Soft tissue trauma to the left knee was 
assessed.  

In July 1996, the veteran underwent a VA joints examination, 
at which time he reported that he first injured his left knee 
in 1986.  He described instability of the joint upon lateral 
movement; swelling; and difficulty turning, cutting, or 
running two miles.  The examiner noted that the veteran could 
stand on his toes and heels and could complete a full squat.  
A physical examination of the veteran's left knee 
demonstrated swelling, 1+ laxity of the medial collateral 
ligament, and range of motion from zero to 140 degrees.  The 
examiner diagnosed a left knee condition.  

Subsequent reserve duty medical records indicate that, in 
June 1998, the veteran again injured his left knee when he 
fell during a basketball game.  He complained of pain as well 
as numbness anteriorly with throbbing.  A physical 
examination of the veteran's left knee demonstrated effusion, 
diffuse tenderness, and the inability to flex or to contract 
quadriceps secondary to pain.  X-rays taken of this joint 
showed no fracture.  The examiner assessed a left knee 
injury; explained that he was unable to assess ligament 
stability at that time due to the swelling and pain in the 
veteran's left knee; recommended that the veteran not engage 
in running, jumping, or marching and that the veteran not 
return to work or to school for five days; and instructed the 
veteran to return to the clinic on the next day for follow-up 
evaluation.  

A follow-up examination of the veteran's left knee, which was 
conducted several days later in June 1998, demonstrated 
diffuse effusion involving the anterior portion of the joint 
and no ecchymosis or gross deformity.  The examiner explained 
that the range of motion of the veteran's left knee could not 
be adequately assessed due to pain.  X-rays taken of this 
joint showed a high riding patella and no fracture.  The 
examiner recommended ruling out a patella tendon rupture.  

Magnetic resonance imaging (MRI) completed on the veteran's 
left knee in June 1998 showed a linear signal in the 
posterior horn of the lateral meniscus which appeared to 
extend to the superior surface consistent with a tear, intact 
anterior and posterior cruciate ligaments, signal changes 
within the patellar tendon just below the patella consistent 
with a complete rupture, separation of the patellar fat pad 
at that level, moderate effusion, knee joint cartilage which 
appeared to be within normal limits, medial and collateral 
ligaments with no abnormalities, and no bone signal changes 
suggestive of an acute bony injury.  

In July 1998, the veteran underwent a repair of a left 
patellar tendon rupture, which included augmentation with a 
stainless steel wire.  He was discharged from the hospital 
with a diagnosis of a left patellar tendon rupture and with 
instructions to keep his leg elevated and to have cast and 
staples removed in two weeks.  

At a follow-up treatment session approximately two weeks 
later in July 1998, the veteran's left knee cast and staples 
were removed.  His wound was found to be healing without 
complications.  He was instructed to walk with crutches, to 
lift no more than 10 pounds, and not to run, jump, march, or 
stand for prolonged periods of time.  X-rays taken of the 
veteran's left knee on the following day showed no bone or 
joint abnormality.  

In August 1998, the veteran was found to be tolerating the 
cylinder cast, which was removed.  An examination of his left 
knee reflected a well-healed wound, minimal edema/effusion, 
moderate quadricep atrophy, a grossly intact neurovascular 
system, flexion to 30 degrees, and extension to 10 degrees.  
He received a "hinged" knee orthosis, was instructed to 
return to the clinic in four to six weeks, and, in the 
meantime, was referred to a civilian rehabilitation facility 
for comprehensive rehabilitation of his left knee.  

An evaluation completed one week later in August 1998 at a 
military physical therapy clinic demonstrated a well-healed 
incision, moderate swelling, and active range of motion from 
zero to 35 degrees.  The examiner assessed status post left 
patellar tendon repair with the most impairment in range of 
motion and recommended that the veteran undergo continued 
rehabilitation.  

In the following month, the veteran received follow-up 
treatment at the military physical therapy clinic.  An 
examination of his left knee demonstrated moderate effusion, 
flexion to 40 degrees, extension to zero degrees, no 
antalgia.  The examiner assessed status post patellar tendon 
rupture repair with very poor progress over the past three 
weeks.  

In October 1998, the veteran returned to the military 
physical therapy clinic with complaints of left knee pain.  A 
physical examination of this joint demonstrated effusion, 
poor muscle tone, 55 degrees active range of motion, and 
60 degrees passive range of motion.  The examiner assessed 
status post patellar tendon rupture repair of the left knee.  

In November 1998, the veteran underwent a VA joints 
examination, at which time the examiner noted that the 
veteran's medical records were available for review.  The 
veteran complained of pain, swelling, and stiffness in his 
left knee and reported that he was taking Naprosyn as needed.  
In addition, he stated that he experienced flare-ups 
approximately 15 times per month, that each episode lasted 
from a few hours to one day, that prolonged standing 
aggravated the pain, that elevation of his left foot and 
Naprosyn decreased the pain, that he had difficulty bending 
his left knee and standing, that he wore a left knee brace, 
that he could not drive long distances or stand for long 
periods of time, and that he could not run or bend.  The 
veteran also noted that he had not experienced any recurrence 
of the dislocation of his left knee since the June 1998 
dislocation to this joint.  

A physical examination of the veteran's left knee 
demonstrated extension to -5 degrees, flexion actively to 
20 degrees and passively to 40 degrees (with pain at 
15 degrees of flexion), mild tenderness in the lateral and 
inferior aspect of the joint, a seven inch scar, and an 
antalgic gait to the left.  X-rays taken of the veteran's 
left knee showed a broken fixation wire at the anterior 
aspect of the joint.  The examiner diagnosed status post 
surgery for a patellar tendon tear.  

X-rays taken of the veteran's left knee at Martin Army 
Community Hospital in December 1998 showed a broken and 
mildly displaced (x2) inferior aspect of repair wire.  Some 
osteoporosis was suggested about the joint.  

In a February 1999 rating decision, the RO granted service 
connection for status post surgery of the left knee patella 
tendon tear and assigned a 20 percent disability evaluation.

Additional outpatient treatment records from Martin Army 
Community Hospital dated in March 1999, show the veteran 
sought treatment for complaints of a lack of full flexion as 
well as swelling (to include painful swelling over the 
stainless-steel cerclage wire).  A physical examination 
revealed a tender bursa over the prominent tip of the wire on 
the lateral interior aspect of the left knee.  Surgical 
removal of cerclage wire was discussed.  

A reserve duty medical report dated in May 1999 included 
notations that the veteran was instructed not to run, jump, 
or march; that he must use crutches; and that he could use 
his leg as tolerated.  Light duty was also recommended.  
These instructions were made for a duration of 30 days.  

Also in May 1999, the veteran underwent surgical removal of 
the symptomatic hardware and arthroscopic resection of 
intra-articular adhesions.  On discharge, his condition was 
described as stable; he was given diagnoses of symptomatic 
retained hardware of the left knee, post-injury of 
intra-articular fibrosis, and flexion contracture of the left 
knee; and he was instructed to keep his leg elevated.  

Two weeks later in May 1999, the veteran received follow-up 
treatment.  At that time, he reported that his left knee felt 
"okay" but that he continued to have some tenderness over 
the anterior portion of this joint.  The staples were 
removed.  A physical examination of the veteran's left knee 
demonstrated a slightly shortened stance on the left 
secondary to apprehension that the knee would "give out," 
no antalgia, full extension, and flexion to 90 degrees.  The 
examiner assessed status post left knee resection of 
adhesions/hardware removal after patellar tendon repair with 
no improvement in range of motion.  

In June 1999, the veteran continued to complain of left leg 
weakness and "giving way."  A physical examination of his 
left knee indicated a well-healed incision and severe 
quadricep atrophy.  The examiner provided an impression of 
instability secondary to quadricep and hamstring atrophy.  In 
addition, the examiner instructed the veteran to pursue 
aggressively his quadricep and hamstring strength; to use 
crutches; not to run, jump, march, or stand for a prolonged 
period of time; and to take extra precautions to prevent knee 
instability.  

In October 1999, the veteran complained of continued left 
knee pain.  He was instructed to run, jump, march at his own 
pace and distance, and stand for not more than 15 minutes per 
hour.  The recommendation was also made to wear his brace as 
needed.  

At a subsequent private psychiatric evaluation completed in 
September 2000, the veteran complained of residual pain and 
significantly reduced mobility of his left knee after two 
surgeries on this joint.  

Thereafter, in March 2001, the veteran underwent another VA 
joints examination, at which time he complained of occasional 
pain, swelling, and clicking in his left knee.  In addition, 
he explained that prolonged sitting and standing (for periods 
of time greater than 30 minutes) aggravates his knee pain and 
that his job as a corrections officer involves a lot of 
standing and climbing.  Further, the veteran stated that the 
Advil that he takes, and the cold packs that he uses, for 
this joint pain help somewhat but do not completely relieve 
the pain.  He also noted that he does not use crutches, that 
he only uses a brace if he has to walk a long distance, and 
that he only uses a cane when he has severe pain.  The 
examiner observed that the veteran had no crutches, braces, 
or canes with him at the time of the examination.  

A physical examination of the veteran's left knee 
demonstrated ambulation with a steady gait and without the 
use of a prosthetic device; the ability to rise up on his 
heels and toes and to tandem walk; no abnormal shoe wear 
pattern; no abnormal vascular or skin changes; the ability to 
squat partially to 90 degrees; an 18 inch linear well-healed, 
nontender, and skin-colored scar on the medial aspect of the 
left knee; a moderate amount of crepitus; quite a bit of 
edema; mild effusion; no other instabilities; and range of 
motion from zero degrees (with minimal limitation due to 
pain) to 100 degrees with moderate limitation due to pain.  
In addition, the examiner observed that the veteran's left 
knee was quite a bit larger in circumference than his right 
knee and that his left knee was 17.25 inches in diameter, 
while he was right knee was 16.75 inches in diameter.  

X-rays taken of the veteran's left knee were normal.  The 
examiner diagnosed, in pertinent part, status post left knee 
injury with moderate functional limitation due to pain.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, this is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
status post surgery of a left patella tendon tear pursuant to 
Diagnostic Code 5257.  According to this Diagnostic Code, 
which rates impairment resulting from recurrent subluxation 
or lateral instability of the knee, evidence of moderate 
recurrent subluxation or lateral instability warrants the 
assignment of a 20 percent disability rating.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5257 (2001).  A 30 percent 
disability rating requires evidence of severe recurrent 
subluxation or lateral instability.  Id.  

The concept of pyramiding requires the avoidance of the 
rating of the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2001).  It is 
possible, though, for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In the present case, the veteran's service-connected status 
post surgery of a left patella tendon tear has been evaluated 
based upon the extent of any recurrent subluxation or lateral 
instability of the left knee joint.  The scar associated with 
the surgery for this service-connected disability may be 
rated, if shown by competent medical evidence, upon such 
factors as superficiality, poor nourishment, repeated 
ulceration, tenderness and pain on objective demonstration, 
and limitation of motion of the affected part.  Such 
symptomatology, if found to be present, represents bodily 
functions that are different and distinct from recurrent 
subluxation or lateral instability of the left knee joint.  

As such, the Board concludes that separate ratings for the 
veteran's service-connected status post surgery of a left 
patella tendon tear may be warranted under separate 
diagnostic codes.  As the Board has discussed in this 
decision, the current 20 percent rating awarded to this 
service-connected disability has been assigned based upon the 
extent of recurrent subluxation or lateral instability of the 
veteran's left knee joint.  The Board finds, therefore, that 
the scar associated with the surgery on this 
service-connected disability is rated as non-compensably 
disabling.  

With regard to the scar associated with the surgery performed 
on the veteran's left knee, the Board notes that the 
applicable diagnostic code provides for a 10 percent 
disability evaluation with evidence of a superficial and 
poorly nourished scar with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  Evidence that a 
superficial scar is tender and painful on objective 
demonstration would also warrant the grant of a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  

In addition, a scar may be rated based upon the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).  In this regard, the Board notes that the 
Diagnostic Code which rates impairment resulting from 
limitation of flexion of the leg provides that evidence that 
flexion of the leg is limited to 60 degrees warrants the 
assignment of a noncompensable disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  A 10 percent 
disability rating requires evidence of limitation of flexion 
to 45 degrees.  Id.  Evidence of limitation of flexion of the 
leg to 30 degrees is necessary for the grant of a 20 percent 
disability evaluation.  Id.  Evidence that flexion of the leg 
is limited to 15 degrees will result in the assignment of a 
30 percent disability rating.  Id.  

Furthermore, according to the Diagnostic Code which evaluates 
impairment resulting from limitation of extension of the leg, 
evidence that extension of the leg is limited to 5 degrees 
warrants the assignment of a noncompensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  A 
compensable disability evaluation of 10 percent requires 
evidence of limitation of extension of the leg to 10 degrees.  
Id.  Evidence of limitation of extension of the leg to 
15 degrees warrants the grant of a 20 percent disability 
rating.  Id.  Evidence of limitation of flexion of the leg to 
20 degrees is necessary for the award of a 30 percent 
disability evaluation.  Id.  Evidence of limitation of 
extension of the leg to 30 degrees will result in the 
assignment of a 40 percent disability rating.  Id.  Evidence 
of limitation of extension of the leg to 45 degrees warrants 
the grant of a 50 percent disability evaluation.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Codes 5260 and 5261 clearly 
contemplate limitation of motion of the knee.  Application of 
the precepts enunciated in DeLuca v. Brown, 8 Vet.App. 202 
(1995) require that problems such as pain on use be 
specifically considered by any examiner charged with 
evaluating the veteran's disability.  Specifically, when a 
Diagnostic Code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2001).  

Throughout the current appeal, the veteran has complained of 
severe subluxation or lateral instability of his left knee 
due to weakness, limited range of motion, and pain of this 
joint.  Such descriptions are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Importantly, however, the veteran's descriptions of his 
service-connected left patella disability must be considered 
in conjunction with the clinical evidence of record as well 
as the pertinent rating criteria.  

The Board acknowledges that, in the substantive appeal which 
was received at the RO in May 1999, the veteran asserted that 
he had osteoporosis of his left knee.  X-rays taken of this 
joint in December 1998 provided evidence suggested of 
osteoporosis.  Importantly, however, the radiologist 
reviewing these films only concluded that osteoporosis of the 
veteran's left knee was suggested.  Importantly, however, MRI 
completed on the veteran's left knee in June 1998 as well as 
x-rays taken of this joint in July and November 1998 did not 
show evidence of arthritis.  Significantly, x-rays 
subsequently taken of the veteran's left knee in March 2001 
were normal.  Thus, although osteoporosis of the veteran's 
left knee was at one time thought to be a possibility, this 
disorder was not confirmed by subsequent x-rays.  

Further, according to a private medical record, in October 
2000, the veteran was treated for high blood pressure.  The 
examining physician provided an assessment of hypertension as 
well as arthritis of the left knee.  Significantly, however, 
this physician did not conduct a physical examination of the 
veteran's left knee and did not review any x-rays taken of 
this joint.  Consequently, the Board concludes that a 
diagnosis of arthritis (in any form) of the veteran's left 
knee is not appropriate as the evidence of record fails to 
provide a competent diagnosis of such a disability.  

In addition to the veteran's subjective complaints of severe 
subluxation and lateral instability, weakness, limitation of 
motion, and pain of his left knee, therefore, the recent 
pertinent medical records indicate that the service-connected 
status post surgery of a left patella tendon tear is 
manifested by objective examination findings of a moderate 
amount of crepitus, quite a bit of edema, mild effusion, and 
the ability to squat partially to 90 degrees but also by a 
steady gait without the use of a prosthetic device, the 
ability to rise up on heels and toes and to tandem walk, a 
well-healed and nontender scar of skin-color, no 
instabilities, range of motion from zero degrees (with 
minimal limitation due to pain) to 100 degrees with moderate 
limitation due to pain, and a larger left knee joint than 
right knee joint.  

Although this evidence reflects findings of a moderate amount 
of crepitus, quite a bit of edema, and mild effusion of the 
veteran's left knee, it also specifically provides that he 
has no instability of this joint.  As such, a disability 
rating greater than 20 percent for the veteran's 
service-connected left knee disability based on recurrent 
subluxation or lateral instability of this joint is not 
warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001) (which stipulates that a finding of severe recurrent 
subluxation or lateral instability of the knee joint is 
required for a grant of a 30 percent disability rating).  

Furthermore, the recent pertinent medical reports have shown 
that the skin-colored scar on the medial aspect of the 
veteran's left knee is well-healed and nontender.  
Consequently, a separate compensable disability rating of 
10 percent based upon the presence of a superficial and 
poorly nourished scar with repeated ulceration (see, 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2001)) or the 
presence of a superficial scar that is tender and painful on 
objective demonstration (see, 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2001)) cannot be awarded.  

Moreover, recent medical evidence has shown that the veteran 
has a range of motion of his left knee from zero degrees to 
100 degrees.  Such a range of motion of the knee joint does 
not warrant a compensable disability rating based upon 
limitation of extension of the joint (see, 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001) which stipulates that evidence of 
limitation of extension to 10 degrees is necessary for a 
10 percent disability evaluation) or limitation of flexion of 
the joint (see, 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001) which stipulates that evidence of limitation of 
flexion to 45 degrees is necessary for a 10 percent 
disability rating).  Consequently, a separate compensable 
rating based upon limitation of function of the part (e.g., 
left knee) affected by the scar cannot be awarded.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).  

The Board acknowledges the veteran's consistent complaints of 
left knee pain which is aggravated by prolonged sitting and 
standing.  He has also continued to assert that his job as a 
corrections officer involves a lot of standing and climbing.  
Furthermore, the recent medical evidence has shown some 
limitation of motion, a moderate amount of crepitus, quite a 
bit of edema, mild effusion, and the ability to squat 
partially to 90 degrees.  On recent VA examination, the 
examiner concluded that the veteran has moderate functional 
limitation of his left knee due to pain.  

Significantly, however, current evidence shows, with regard 
to the veteran's left knee, that he has a steady gait without 
the use of a prosthetic device, the ability to rise up on 
heels and toes and to tandem walk, and no instabilities.  
Furthermore, recent examination has demonstrated that the 
veteran has normal extension of his left knee and essentially 
slight limitation of flexion of this joint.  See, 38 C.F.R. 
§ 4.71, Plate II (2001).  Even with consideration of the 
recent examiner's findings of moderate limitation of function 
of the veteran's left knee due to pain, a compensable 
disability rating based on limitation of extension or flexion 
of this joint would not be warranted.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-5261 and § 4.118, Diagnostic 
Code 7805 (2001).  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 20 percent 
for the service-connected status post surgery of a left 
patella tendon tear is not warranted.  Further, because the 
veteran's claim regarding this service-connected disability 
represents an appeal from an initial rating for this 
disorder, the Board has considered whether a "staged" 
rating is appropriate.  Fenderson, supra.  In this instance, 
however, the record does not show varying levels of 
disability and, therefore, does not support the assignment of 
a staged rating.  The preponderance of the evidence is 
against the claim for an increased rating for this 
service-connected disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran and his 
representative in March 1999, the RO provided, but did not 
discuss, the extraschedular provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
schedular evaluation in this case is not inadequate.  

Specifically, a higher schedular rating is provided for the 
veteran's service-connected left knee disability under 
Diagnostic Code 5257 (which rates impairment resulting from 
recurrent subluxation or lateral instability of this joint) 
and additional separate evaluations based upon impairment of 
the scar associated with the surgery performed on this joint 
is provided for under Diagnostic Code 7803 (which evaluates 
impairment resulting from superficial and poorly nourished 
scars with repeated ulceration), Diagnostic Code 7804 (which 
rates impairment resulting from superficial scars that are 
tender and painful on objective demonstration), and 
Diagnostic Code 7805 (which evaluates scars based upon the 
limitation of function of the part affected).  See also, 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 (which evaluates 
impairment caused by limitation of flexion of the knee) and 
Diagnostic Code 5261 (which rates impairment resulting from 
limitation of extension of this joint).  Significantly, 
however, the medical evidence supporting such a higher rating 
is not present in this case.  

Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for his 
service-connected left knee disability.  Also, the overall 
picture presented by the evidence in the claims folder does 
not actually reflect "marked interference" in employment 
due specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
service-connected status post surgery of a left patella 
tendon tear.  This disability is appropriately rated under 
the schedular criteria.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

ORDER

A rating greater than 20 percent for status post surgery of a 
left patella tendon tear is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

